MOORE, Circuit Judge,
dissenting.
I agree with the majority that we should vacate the decision of the Commissioner of Social Security (“Commissioner”) to deny Robin Martin (“Martin”) benefits because substantial evidence did not support that decision. However, I respectfully dissent from the majority’s decision to remand with instructions for the district court to remand the case for an award of benefits to Martin. Rather than instructing the district court to remand for an award of benefits, I would instruct remand so that the administrative law judge (“ALJ”) might “reevaluate and provide [a] rationale for the weight given to the Plaintiffs treating psychiatrist and psychologist, and if warranted, obtain evidence from a medical expert and vocational expert.” Motion to Remand at 2.
The fourth sentence of 42 U.S.C. § 405(g) gives courts “power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision of the Secretary, with or without remanding the cause for a rehearing.” A district court therefore has authority to remand under sentence four, and in fact is “obliged to do so if all of the essential factual issues have not yet been resolved.”1 Newkirk v. Shalala, 25 F.3d 316, 318 (6th Cir.1994). ‘While a remand request is normally made by a party, there is no reason why a court may not order the remand sua sponte.” Igonia v. Califano, 568 F.2d 1383, 1387 (D.C.Cir.1977); see *202Murray v. Schweiker, 555 F.Supp. 573, 575 (D.Mont.1982). Therefore, although the Commissioner did not move in the district court for a remand to the ALJ, this court must decide whether a remand for the award of benefits or for further consideration is appropriate in this case.
Even in cases where the Commissioner concedes that substantial evidence does not support the ALJ’s decision, this court will “immediately award benefits only if all essential factual issues have been resolved and the record adequately establishes a plaintiffs entitlement to benefits.” Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir.1994); see Newkirk, 25 F.3d at 318. A claimant is not clearly entitled to benefits unless “the proof of disability is overwhelming or ... the proof of disability is strong and evidence to the contrary is lacking.” Faucher, 17 F.3d at 176. Thus, where there is evidence contrary to a finding of disability, proof of disability is unlikely to be overwhelming and cannot be considered strong.
In this case, the Commissioner recognizes that substantial evidence does not support the ALJ’s finding of no disability, while the ALJ and the district court point to evidence that would contradict a finding of disability. The district court concluded that objective medical evidence in the record discredited the opinions of Martin’s treating physicians, and therefore supported the ALJ’s finding that Martin was not disabled. “The medical opinions and diagnoses of treating physicians are generally accorded substantial deference, and if the opinions are uncontradicted, complete deference.” Harris v. Heckler, 756 F.2d 431, 435 (6th Cir.1985). Martin’s treating physicians concluded that Martin met the criteria for two listing-level impairments. However, the ALJ concluded that these opinions were undermined by other objective evidence: (1) Martin’s Global Assessment Functioning scores indicated only “some mild symptoms.” suggesting the absence of psychiatric symptoms persisting for twelve months; (2) one physician observed that in spite of Martin’s significant mood swings, she was able to control her anxiety and was motivated to succeed; and (3) Martin’s responses on daily activity questionnaires indicated that she “is capable of performing activities within a schedule and sustaining a routine.” Administrative Record (“Admin.R.”) at 20, 23. The ALJ’s and district court’s conclusions that this evidence is contrary to a finding of disability demonstrate that all essential factual issues have yet to be resolved, and thus that it would be inappropriate to award benefits immediately. Rather, in accord with the Commissioner’s request, I would remand this case to the ALJ so that he can “reevaluate and provide [a] rationale for the weight given to the Plaintiffs treating psychiatrist and psychologist.” Motion to Remand at 2.
I would additionally instruct the district court to remand so that the ALJ might also obtain evidence from medical and vocational experts. The ALJ found that Martin was not disabled because, although her impairment prevented her from doing past relevant work, she could perform unskilled jobs available in significant numbers the national economy. But the record does not include substantial evidence that Martin was able to perform unskilled work. In fact, the ALJ specifically concluded that Martin “is limited to performing only work which does not require any significant interaction with the public or the ability to understand, remember, or carry out detailed or complex job instructions,” Admin. R. at 24, which “would *203appear to preclude the full range of work contemplated by the Medical-Vocational Guidelines.” Appellee’s Brief at 21. As explained above, “when there is not substantial evidence to support one of the ALJ’s factual findings and his decision therefore must be reversed, the appropriate remedy is not to award benefits. The case can be remanded under sentence four of 42 U.S.C. § 405(g) for further consideration.” Faucher, 17 F.3d at 175-76. Therefore, I would also direct the district court to remand this case to the ALJ for the purpose of allowing further factfinding, such as the consultation of a vocational expert, regarding Martin’s ability to perform jobs available in the national economy.

. In Newkirk v. Shalala, 25 F.3d 316 (6th Cir.1994), this court concluded that it was unable to determine whether the district court had concluded that all factual issues were resolved. Because it was unclear whether the case needed to be remanded to the Commissioner, this court reversed judgment in favor of the plaintiff and remanded to the district court for reconsideration, explaining, "[i]f upon reconsideration, the district court determines that some factual issues still remain to be resolved, we instruct the court to remand the case to the Secretary for further factfinding.” Id. at 318. If this court were to deter*202mine that all factual issues in a case had not been resolved, it could also remand to the district court with instructions to remand to the ALJ for further factfinding, rather than directing the district court to decide whether further factfinding is necessary.